TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-03-00759-CR



                                Anthony Dean Fuller, Appellant

                                                 v.

                                  The State of Texas, Appellee



         FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
               NO. 44291, HONORABLE JOE CARROLL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               In January 1995, appellant Anthony Dean Fuller was placed on deferred adjudication

supervision for ten years after he pleaded guilty to aggravated sexual assault. In December 2003,

after a hearing on the State’s motion, the district court adjudicated Fuller guilty and imposed a

fourteen-year sentence.

               Fuller’s court-appointed attorney filed a brief concluding that the appeal is frivolous

and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967),

by presenting a professional evaluation of the record demonstrating why there are no arguable

grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d
807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v.

State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.

1969).
               Fuller has also filed a pro se brief. In nine points of error, he contends the evidence

introduced at the adjudication hearing was the product of and tainted by an improper modification

of the conditions of supervision. Because these points challenge the court’s decision to proceed to

adjudication, they are not properly before us. See Garcia v. State, 45 S.W.3d 740, 742 (Tex.

App.—Austin 2001, pet. ref’d); Tex. Code Crim. Proc. Ann. art. 42.12, § 5(b) (West Supp. 2004)

(no appeal from decision to adjudicate).

               We have reviewed the record, counsel’s brief, and the pro se brief. We find nothing

in the record that might arguably support the appeal. Counsel’s motion to withdraw is granted.

               The judgment of conviction is affirmed.




                                              __________________________________________

                                              Bea Ann Smith, Justice

Before Justices Kidd, B. A. Smith and Pemberton

Affirmed

Filed: May 20, 2004

Do Not Publish




                                                 2